Case 13-50530-CSS   Doc 772-6   Filed 08/21/20   Page 1 of 2




Exhibit 115
                      Case 13-50530-CSS            Doc 772-6      Filed 08/21/20       Page 2 of 2




From:                       Ramakrishnan, Bala
Sent:                       Tuesday, April 08, 2008 12:07 PM
To:                         New, Jason; Dubin, Brian
Subject:                    allied


I am listening to the allied call. I don't think we should give the amendment. Unless they make a commitment to
contribute the purchased bank debt and delever the oompany "ithin a certain time frame, this is like letting the fox into
the hen's shelter. BTW this CFO sounds like a scumbag ... .investors are really upset on the call. Tthink there is a lot of
cross ownership and holdrs are upset that they are ripping PTS off by competing "ith them on price using a union allowed
lower cost base



Bala Ramakrishnan
Managing Director
GSO Capital Partners
280 Park Avenue, 11th Floor
New York, NY10017
212-503-2131




                                                                                                              GS00005764
